17‐229‐cr 
United States v. Lees 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 13th day of March, two thousand eighteen. 
 
PRESENT:  GUIDO CALABRESI,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY,  
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
               Appellee, 
 
          v.                                                                              17‐229‐cr 
                                                                                       
MICHAEL BARNETT and KEVIN DICELLO, 
              Defendants, 
          v. 
 
ROBERT LEES, 
              Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

 
FOR APPELLEE:                                         WON S. SHIN, Assistant United States 
                                                      Attorney (Michael D. Maimin, Anna M. 
                                                      Skotko, Assistant United States 
                                                      Attorneys, on the brief), for Geoffrey S. 
                                                      Berman, United States Attorney for the 
                                                      Southern District of New York, New 
                                                      York, New York. 
 
FOR DEFENDANT‐APPELLANT:                              ERIC M. CREIZMAN, Creizman PLLC, 
                                                      New York, New York.  
 
              Appeal from the United States District Court for the Southern District of 

New York (Karas, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant Robert Lees was convicted, after a jury trial, of 

conspiracy and other charges related to his involvement in a housing development 

kickback scheme.  Lees now appeals from the district courtʹs judgment of conviction, 

entered January 9, 2017, sentencing him to 50 monthsʹ imprisonment and three yearsʹ 

supervised release.  On appeal, Lees argues that (1) the Government violated its 

disclosure obligations by failing to obtain or produce certain interview memoranda;  

(2) the district court erred in admitting certain e‐mails as evidence at trial; and (3) his 

sentence was procedurally and substantively unreasonable.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

              Lees served as a regional vice president and then divisional president of 

Universal Forest Products (ʺUFPʺ), a publicly traded company that manufactured 
                                             ‐ 2 ‐ 
 
housing supplies and building materials and owned various consumer products 

companies.  In 2009, UFPʹs subsidiary, Shawnlee Construction, was hired by a general 

contractor, JK Scanlan, to provide carpentry and framing work for Vineyard Commons, 

a housing development project in Ulster County, New York.  Kevin DiCello, a Vice 

President of Operations at UFP, was Shawnleeʹs/UFCʹs primary contact for the project.  

DiCello directly reported to Lees. 

                The kickback scheme (the ʺShady Dealʺ)1 operated as follows:  Shawnlee 

inflated its bid for carpentry and framing work, and that inflated contract price was 

then submitted to the Federal Housing Administration (the ʺFHAʺ), the United States 

Department of Housing and Urban Development (ʺHUDʺ), and Love Funding, a private 

lender, as part of an application for a HUD‐insured mortgage loan.  When Love 

Funding paid the full contract price, Shawnlee/UFP and JK Scanlan then kicked the 

inflated funds ‐‐ approximately $865,000 ‐‐ back to Michael Barnett, the project 

developer.   

                The evidence at trial showed that Lees participated in the scheme by, 

among other things, approving UFPʹs participation in the Shady Deal, directing DiCello 

to structure the Shady Deal so as to avoid scrutiny by tax authorities, and agreeing with 




1      Both parties refer to the kickback scheme as the ʺShady Deal,ʺ and thus we adopt that 
term of reference in this appeal.  

                                             ‐ 3 ‐ 
others to secure additional capital and conceal payments related to the Shady Deal by 

transferring funds through unrelated entities.   

              On May 20, 2016, Lees was convicted, after a jury trial, of conspiracy, mail 

fraud, making false statements in loan and credit applications, and engaging in 

monetary transactions in property derived from specified unlawful activity.   

              Lees appeared for sentencing on December 15, 2016.  Lees had a total 

offense level of 33, a criminal history category of I, and an applicable Guidelines range 

of 135 to 168 monthsʹ imprisonment.  At sentencing, however, Lees objected to the 

application of three sentencing enhancements in his Guidelines calculation:  (1) an 

aggravating role enhancement because Lees was a ʺmanager or supervisorʺ and the 

scheme involved at least five participants, U.S.S.G. § 3B1.1(b); (2) a securities violation 

enhancement based on Leesʹs status as a divisional president of UFP, U.S.S.G. § 

2B1.1(b)(19)(A)(i); and (3) an obstruction of justice enhancement based on the district 

courtʹs finding that Lees had committed perjury at trial, U.S.S.G. § 3C1.1.  The district 

court overruled Leesʹs objections to the enhancements, and concluded that although 

there was some ʺoverlapʺ between the aggravating role and securities violation 

enhancements, both were ʺappropriateʺ in Leesʹs case.  App. 1378‐79.    




                                            ‐ 4 ‐ 
               The district court then sentenced Lees to 50 monthsʹ imprisonment and 

three yearsʹ supervised release.2   In imposing the below‐Guidelines sentence, the 

district court stated that it had considered numerous factors, including that Lees had 

ʺled an exemplary life,ʺ App. 1373, the sentence would significantly impact his family, 

Lees did not profit from the scheme, and Lees posed no risk of recidivism.  The district 

court also acknowledged that in applying the role and securities violation 

enhancements, ʺthere[ ] [was] a little bit of double counting,ʺ App. 1339, and the 

ʺoverlapʺ between the sentencing enhancements ʺtip[ped] the scales a little bit higher 

than they should be,ʺ  App. 1378‐79.   

    1.     Disclosure Obligations 

               Lees first argues that the Government violated its obligations under Brady 

v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and the Jencks 

Act, 18 U.S.C. § 3500, because it failed to produce or obtain interview memoranda of 

UFPʹs general counsel, Matt Missad, that were allegedly compiled by UFPʹs outside 

counsel during an internal investigation of the Shady Deal.  Lees claims that the 

interview memoranda could have contained exculpatory statements about his 

involvement in the Shady Deal or provided impeachment material for trial witnesses.   




  
2     The court also imposed $865,000 in restitution, $865,00 in forfeiture, and a $400 
mandatory special assessment.   

                                              ‐ 5 ‐ 
               Where, as here, a Brady, Giglio, or Jencks Act claim is raised in a motion for 

a new trial, the denial of that motion is reviewed for abuse of discretion.  In re Terrorist 

Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 144 (2d Cir. 2008).3  

               We are not persuaded that the Government violated its disclosure 

obligations.  It is unclear from the record whether UFPʹs counsel actually interviewed 

Missad.  Assuming Missad was interviewed, the Government did not possess those 

interview notes or memoranda, and was therefore not required to produce them.  See, 

e.g., 18 U.S.C. § 3500(b) (Jencks Act obligation applies to prior related statements of a 

witness ʺin the possession of the United Statesʺ) (emphasis added); United States v. Coppa, 

267 F.3d 132, 140 (2d Cir. 2001) (prosecutors have a duty to ʺactively seek Brady material 

[for disclosure to the defendant] . . . in the files of related agencies reasonably expected to 

have possession of such informationʺ (emphasis added)).  We therefore agree with the 

district court that ʺthere really isnʹt any basis on the facts of this case or any controlling 

legal authority that suggests [ ] that the government was in possession or in custody or 

control of the [UFP] documents.ʺ  App. 1318.  Moreover, Leesʹs counsel conceded at oral 



  
3         Lees did not raise his Brady, Giglio, and Jencks Act arguments in his motion for a new 
trial.  Instead, he argued that his counsel was ineffective for failing to request Missad interview 
materials.  Where a defendant fails properly to object before the district court, on appeal his 
claim is reviewed only for plain error.  See, e.g., United States v. Ubiera, 486 F.3d 71, 74 (2d Cir. 
2007) (reviewing claim for plain error where defendant objected but ʺraise[d] a substantially 
different argument on appealʺ).  We need not decide which standard applies, however, because 
even under ʺabuse of discretionʺ review, we agree that the Government was not obligated to 
obtain or produce the interview memoranda. 

                                                ‐ 6 ‐ 
argument that the Government was not in actual or constructive possession of the 

documents he predicates his claims on.  This concession ends the discussion. 

              Lees also cites no authority that supports his assertion that the 

Government was required to obtain the interview memoranda by asking UFPʹs outside 

counsel to waive its attorney‐client privilege over documents from UFPʹs internal 

investigation.  See, e.g., U.S. Attorneysʹ Manual 9‐28.710 (explaining that ʺa corporation 

remains free to convey . . . attorney‐client communications or work product ‐‐ if and 

only if the corporation voluntarily chooses to do so ‐‐ [but] prosecutors should not ask 

for such waivers and are directed not to do soʺ).   

   2.      Evidence Admitted at Trial 

              Second, Lees argues that the district court improperly admitted two  

e‐mails as ʺco‐conspirator statements.ʺ  He specifically argues that the e‐mails were 

inadmissible as co‐conspirator statements because (1) there was no ʺillicit schemeʺ to 

which Lees and Missad agreed, and (2) even if Missad was aware of the Shady Deal, he 

did not participate in the conspiracy.  Def.‐Appellantʹs Br. 29 (emphasis omitted).   

              The admission of co‐conspirator statements under Federal Rule of 

Evidence 801(d)(2)(E) is ordinarily reviewed for ʺclear error,ʺ but when a defendant 

does not object at trial, this Courtʹs review ʺis limited to plain error.ʺ  United States v. 

Coppola, 671 F.3d 220, 246 & n.20 (2d Cir. 2012).   




                                              ‐ 7 ‐ 
               We are not persuaded that the district court plainly erred by admitting the 

e‐mails.  The record sufficiently establishes that Missad was a co‐conspirator and knew 

about, participated in, and conspired in furthering the Shady Deal by, among other 

things, actively working to move a letter of credit to Barnett and ensuring the letter 

reflected the fraudulently inflated contract price.  See United States v. Heinemann, 801 

F.2d 86, 92 n.2 (2d Cir. 1986) (ʺThere is, of course, no requirement that each co‐

conspirator participate in every phase of an evolving conspiracy, as long as each was 

aware that the conspiracy did not begin and end with his own activities.ʺ).   

   3.       Procedural and Substantive Reasonableness 

               Lees also argues that his sentence was procedurally unreasonable.  He 

asserts that (1) the three‐level role enhancement should not have been applied because 

he was not a manager or supervisor of the criminal scheme; and (2) the district courtʹs 

application of the role enhancement and the securities violation enhancement 

constituted impermissible double‐counting.  He further argues that his sentence is 

substantively unreasonable because there was an unwarranted disparity between his 

50‐month sentence and Barnettʹs 37‐month sentence and DiCelloʹs sentence of time 

served.  

               None of these arguments is persuasive.  First, that DiCello took 

independent actions in development and furtherance of the scheme does not mean Lees 

was not a manager or supervisor for purposes of applying the enhancement.  United 

                                            ‐ 8 ‐ 
States v. Burgos, 324 F.3d 88, 92 (2d Cir. 2003) (manager or supervisor enhancement 

requires only that the defendant exercised ʺsome degree of control over others involved 

in the commission of the offense,ʺ and ʺ[i]t is enough to manage or supervise a single 

other participantʺ (internal quotation marks omitted)).  DiCello testified that the scheme 

was contingent on Leesʹs approval, and as the district court acknowledged, ʺitʹs a fair 

inference from the record that if Mr. Lees had said no, this fraud wouldnʹt have 

happened.ʺ  App. 1383.  The district court also correctly rejected Leesʹs assertion that he 

provided only a ʺone‐offʺ approval, as the evidence at trial demonstrated that Lees 

engaged in ongoing supervision, e.g., by directing DiCello to structure the deal so as to 

avoid the scrutiny of tax authorities.   

              Second, we are not persuaded that the district court engaged in 

impermissible double‐counting by applying both the role enhancement and the 

securities violation enhancement.  The two enhancements address different harms and 

are sufficiently discrete.  See United States v. Maloney, 406 F.3d 149, 153 (2d Cir. 2005) 

(ʺ[D]ouble counting is permissible in calculating a Guidelines sentence where . . . each 

of the multiple Guidelines sections applicable to a single act serves a distinct purpose or 

represents a distinct harm.ʺ).  Furthermore, the two enhancements involve ʺdifferent 

facetsʺ of Leesʹs conduct.  United States v. Sabhani, 599 F.3d 215, 251 (2d Cir. 2010).  The 

securities violation enhancement was based on Leesʹs involvement in a securities law 

violation and his status as an officer of UFP.  See U.S.S.G. § 2B1.1(b)(19)(A)(i).  The role 

                                             ‐ 9 ‐ 
enhancement was based on Leesʹs involvement in a scheme involving at least five 

participants, and his management and supervision of DiCello.  See U.S.S.G. § 3B1.1(b). 

              Third, that Leesʹs co‐conspirators received lower sentences does not 

render Leesʹs sentence substantively unreasonable.  See United States v. Wills, 476 F.3d 

103, 110 (2d Cir. 2007) (Section 3553(a) ʺdoes not require district courts to consider 

sentencing disparity among co‐defendants,ʺ although disparities may be considered) 

(emphasis added)).  Regardless, Lees, Barnett, and DiCello were not similarly situated.  

Lees had a higher applicable Guidelines range than Barnett, and unlike DiCello, he did 

not cooperate with the Government.  Moreover, Lees served as an officer of a publicly 

traded company and had heightened fiduciary duties, failed to accept responsibility, 

and committed perjury at trial.   

              Lastly, we are not persuaded that Leesʹs sentence was otherwise 

substantively unreasonable.  His sentence was well below his Guidelines range of 135 to 

168 months.  See United States v. Perez‐Frias, 636 F.3d 39, 43 (2d Cir. 2011) (per curiam) 

(explaining that it is ʺdifficult to find that a below‐Guidelines sentence is unreasonableʺ 

because ʺ[i]n the overwhelming majority of cases, a Guidelines sentence will fall 

comfortably within the broad range of sentences that would be reasonableʺ).  

Furthermore, the district court adequately explained that a term of imprisonment was 

necessary and consistent with the § 3553(a) sentencing factors in light of the harms  

 

                                            ‐ 10 ‐ 
resulting from the scheme, Leesʹs perjury at trial, and the need for general deterrence.   

              We have considered Leesʹs remaining arguments and find them to be 

without merit.  For the reasons set forth above, we AFFIRM the district courtʹs 

judgment. 

                                          FOR THE COURT:  
                                          Catherine OʹHagan Wolfe, Clerk of Court 




                                           ‐ 11 ‐